NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JULIUS J. HALYARD, JR., DOC #491652, )
                                     )
            Appellant,               )
                                     )
v.                                   )         Case No. 2D13-3876
                                     )
STATE OF FLORIDA,                    )
                                     )
            Appellee.                )
                                     )
                                     )
JULIUS J. HALYARD, DOC #491652,      )
                                     )
            Appellant,               )
                                     )
v.                                   )         Case No. 2D14-181
                                     )
STATE OF FLORIDA,                    )          CONSOLIDATED
                                     )
            Appellee.                )
                                     )

Opinion filed May 6, 2015.

Appeals from the Circuit Court for
Hillsborough County; Debra K. Behnke
and Michelle Sisco, Judges.

Julius J. Halyard, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon Christian and
Bilal A. Faruqui, Assistant Attorneys
General, Tampa, for Appellee.
PER CURIAM.

              Julius J. Halyard appeals two orders denying postconviction motions. We

have consolidated these appeals for the purpose of issuing this opinion because the

postconviction motions in both appeals challenge Mr. Halyard's conviction for soliciting

lewd or lascivious conduct, which resulted from his conduct in 2005. This court affirmed

his direct appeal seven years ago in Halyard v. State, 982 So. 2d 695 (Fla. 2d DCA

2008) (Hillsborough County Circuit Criminal Case Number 06-CF-2787).

              We affirm without comment the postconviction orders that are the subject

of these appeals. Mr. Halyard has had at least six previously decided, unsuccessful

proceedings in this court arising from this criminal case or from civil actions that he has

initiated against various parties connected to this criminal case. None of these

proceedings has had merit. Although in these two appeals we did not issue orders to

show why this court should not direct the clerk to reject such pleadings, see State v.

Spencer, 751 So. 2d 47, 48-49 (Fla. 1999), Mr. Halyard is cautioned that in any future

pro se proceeding commenced in this court related to this criminal conviction, we will

first review the matter to determine whether an order to show cause should be issued.

See Casey v. State, 158 So. 3d 667 (Fla. 2d DCA 2014).

              Affirmed.




ALTENBERND, NORTHCUTT, and LaROSE, JJ., Concur




                                            -2-